 



EXHIBIT 10.11
REVOLVING NOTE

      $200,000,000.00   October 31, 2006

     FOR VALUE RECEIVED, the undersigned, NNN APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership (the “Borrower”), hereby promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Lender”), in care of Agent to
Agent’s address at One Wachovia Center, 301 South College Street, Charlotte,
North Carolina 28288, or at such other address as may be specified in writing by
the Agent to the Borrower, the principal sum of TWO HUNDRED MILLION AND NO/100
DOLLARS ($200,000,000.00) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
     The date, amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of October 31, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5(d) of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                    NNN APARTMENT REIT HOLDINGS, L.P., a Virginia limited
partnership
 
                By:   NNN Apartment REIT, Inc., its sole General Partner
 
           
 
      By:   /s/ Stanley J. Olander
 
                    Name: Stanley J. Olander         Title: CEO         [SEAL]


2